Exhibit 10.1.5

AMENDMENT TO

THE CONSOLIDATED EDISON

RETIREMENT PLAN

Taking Into Account the Changes

Resulting from the 2013 – 2017

Collective Bargaining Contract

Between Local 3 and CECONY

 

1



--------------------------------------------------------------------------------

Amendment Number 1. The Introduction is amended, to add at the end of that
Section:

As a result of the June 2013 collective bargaining negotiations between Local 3
and CECONY, the Retirement Plan is being amended to adopt a “Pension Choice”
temporary program during which certain existing Local 3 members will have a
choice between continuing their participation in the Retirement Plan for their
pension benefits or transferring out of the Retirement Plan and earning future
pension benefits under a new Defined Contribution Pension Formula. The Pension
Choice program will also be extended to newly hired Local 3 members who will be
given a choice to earn their pension benefits (1) under the Cash Balance Pension
Formula of the Retirement Plan or (2) under the new Defined Contribution Pension
Formula. Additionally, the Retirement Plan is being amended to make as the
normal form of pension benefit for benefits accruing after June 30, 2014, a
non-subsidized joint and 50% survivor annuity for certain CECONY Weekly
Participants.

Amendment Number 2. Article II, Participation, Section 2.01 Participation
Requirements, is amended by adding a new subsection (h), a new subsection (i),
and a new subsection (j) to read as follows:

(h) Each CECONY Weekly Employee who: (i) is a member of Local 3; (ii) was hired
on or after January 1, 2010, and before June 30, 2013; and (iii) is actively
employed as of June 30, 2013 (“PC Participant”) will be given an opportunity to
make a “Pension Choice (“PC”),” as set forth below. The Pension Choice temporary
program will end on December 31, 2015, and no further Pension Choices submitted
by a PC Participant will be accepted after December 31, 2015.

 

2



--------------------------------------------------------------------------------

1. Pension Choice For PC Participant:

A. The Pension Choice temporary program provides a one-time opportunity for each
PC Participant to make an irrevocable election to transfer out of the Cash
Balance Pension Formula in the Retirement Plan and into the “Defined
Contribution Pension Formula (“DCPF”),” as described in the Consolidated Edison
Thrift Savings Plan (“Thrift Savings Plan”).

B. The election period for a PC Participant will begin no later than January 1,
2014, and will end on December 31, 2015 (“PC Election Period”). Beginning on and
after January 1, 2016, the Pension Choice will end for a PC Participant and no
new elections will be accepted.

C. If a PC Participant elects to transfer out of the Cash Balance Pension
Formula and into the Defined Contribution Pension Formula during the first two
months of a calendar quarter, he or she will cease active participation in the
Retirement Plan as of the last day of that calendar quarter. However, if he or
she submitted an election form after the second month of the calendar quarter,
he or she will cease participation in the Retirement Plan as of the last day of
the next following calendar quarter. His or her last day of active participation
in the Retirement Plan will be the last day of the calendar quarter immediately
preceding the first day of the calendar quarter in which he or she becomes
covered under the Defined Contribution Pension Formula (“Transfer Date”). In no
event, will a PC Participant be credited with service under both the Cash
Balance Pension Formula and the Defined Contribution Pension Formula.

 

3



--------------------------------------------------------------------------------

D. If a PC Participant is married and makes an election to transfer out of the
Cash Balance Pension Formula, his or her spouse must consent in writing to the
transfer on the election form submitted by the PC Participant.

E. A PC Participant who takes no action during the PC Election Period will
remain in the Cash Balance Pension Formula.

F. As of the Transfer Date, a PC Participant who elects to transfer out of the
Cash Balance Pension Formula will have no additional future compensation credits
credited to his or her Cash Balance Pension benefit.

G. As of his or her Transfer Date, the PC Participant will continue to receive
only interest credits to his or her Cash Balance Pension benefit until the date
that he or she begins distribution from the Retirement Plan.

(i) Each CECONY Weekly Employee who is a member of Local 3 and is hired on or
after June 30, 2013 will be given a “Pension Choice,” election as soon as
administratively practicable after being hired and will have up to 60 days to
make a one-time irrevocable election to be covered under the Cash Balance
Pension Formula in the Retirement Plan. If he or she elects to be covered under
the Cash Balance Pension Formula in the Retirement Plan, he or she will be
subject to the same terms and conditions as a CECONY Weekly Participant who is a
member of Local 3 covered under the Cash Balance Pension Formula. Such
individual will not be given another Pension Choice.

 

4



--------------------------------------------------------------------------------

A. Beginning as of July 1, 2013, participation in the Retirement Plan for a
newly hired (or rehired) CECONY Weekly Employee who is a member of Local 3 is
limited to such person who makes an affirmative Pension Choice election to
participate in the Cash Balance Pension Formula.

B. If a Local 3 member affirmatively elects to participate in the Cash Balance
Pension Formula, he or she will receive service credit under the Cash Balance
Pension Formula beginning on his or her hire date.

j. Each CECONY Weekly Employee, who is a member of Local 3, was not actively
employed on June 30, 2013, and is rehired on or after June 30, 2013, will be
treated as follows:

A. If, prior to his or her rehire date, he or she took a Cash Out or Single Sum
Lump Sum Payment, he or she will be given a Pension Choice as set forth in
Section i above. If he or she elects to participate in the Cash Balance Pension
Formula, he or she will be given past service credit for vesting but not for
determining the applicable compensation accrual rate.

B. If, prior to his or her rehire date, he or she was covered under the Final
Average Pay or Total Salary Pension Formula, and he or she did not take a Cash
Out or Single Sum Lump Sum Payment, upon his or her rehire date, he or she will
commence participation under the formula under which he or she previously was
covered.

 

5



--------------------------------------------------------------------------------

Amendment Number 3. Article V, Automatic Form of Payment, Section 5.01,
Automatic Form of Payment, Subsection (b) CECONY Participants, Subsection (b),
Married Participants, is amended by adding a new subsection (b)(5) to read as
follows:

(5) Effective July 1, 2014, a CECONY Weekly Participant who (i) is a member of
Local 3, (ii) was hired on or before June 26, 2005, and (iii) is covered under
the Final Average Pay Formula or the Total Pay Formula, will have as his or her
normal form of benefit that part of his or her pension benefit allowance that
accrues after June 30, 2014 (“Post-June 2014 Pension Accruals”) calculated as
follows. Effective July 1, 2014, for the part of the pension benefit allowance
that is attributable to the Post-June 2014 Pension Accruals, the normal form of
pension benefit allowance for such a Local 3 married CECONY Weekly Participant
will be a qualified joint and 50% survivor annuity that is the actuarial
equivalent of the single life annuity. If such CECONY Weekly Participant elects
an optional form of payment, the part of his or her pension benefit allowance
attributable to the Post-June 2014 Pension Accruals will also be the actuarial
equivalent, as set forth in the applicable Table in Appendix A, of the single
life annuity.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed
effective as of October 23, 2013

 

/s/ Mary Adamo

Mary Adamo Vice President of Human Resources Consolidated Edison Company of New
York, Inc. And the Plan Administrator of the Retirement Plan

 

7